USCA11 Case: 21-10836      Date Filed: 01/26/2022   Page: 1 of 7




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10836
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SONNY AUSTIN RAMDEO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:12-cr-80226-KAM-1
                   ____________________
USCA11 Case: 21-10836         Date Filed: 01/26/2022     Page: 2 of 7




2                       Opinion of the Court                 21-10836


Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
        Sonny Ramdeo appeals the district court’s order denying his
motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A). He argues that we incorrectly decided United
States v. Bryant, 996 F.3d 1243, 1251-52 (11th Cir. 2021) (holding
that district courts presented with compassionate release motions
are bound by the Sentencing Commission’s policy statement in
U.S.S.G. 1B1.13 defining “extraordinary and compelling reasons”),
cert. denied, No. 20-1732 (U.S. Dec. 6, 2021), and that Bryant does
not apply to his motion for compassionate release. Additionally,
he contends that his medical conditions of morbid obesity, latent
tuberculosis, and chronic bronchitis are extraordinary and compel-
ling reasons that make him eligible for compassionate release in
light of the COVID-19 pandemic, and that the district court abused
its discretion by focusing the majority of its analysis on the serious-
ness of his crimes and the portion of his sentence that he had al-
ready served.
                                   I
       Under the prior panel precedent rule, we are bound by prior
published decisions that have not been overruled by the Supreme
Court or by us sitting en banc. See, e.g., United States v. Romo-Vil-
lalobos, 674 F.3d 1246, 1251-52 (11th Cir. 2012). In Bryant, we held
that the Sentencing Commission’s definition of “extraordinary and
USCA11 Case: 21-10836         Date Filed: 01/26/2022    Page: 3 of 7




21-10836               Opinion of the Court                         3

compelling reasons” that permit reduction of an incarcerated de-
fendant’s sentence are binding upon courts presented with motions
under 18 U.S.C. § 3582(c)(1)(A). Bryant, 996 F.3d at 1251-52. We
explained that Application Note 1(D), which allows the Director of
the BOP to determine extraordinary and compelling reasons to re-
duce a defendant’s sentence that fall outside the scope of the rea-
sons in subdivisions (A) through (C), does not conflict with
§ 3582(c)(1)(A). Id. at 1263. We therefore concluded that while
defendants may file § 3582(c)(1)(A) motions, district courts must
still follow the extraordinary and compelling reasons set out by the
BOP and may not independently determine what may constitute
extraordinary and compelling reasons for reducing a defendant’s
sentence. Id. at 1264.
       Mr. Ramdeo argues that we incorrectly decided Bryant, and
notes that eight of our sister circuits disagree with our position.
Whatever the merits of that argument, Bryant applies to Mr.
Ramdeo’s motion for compassionate release and constitutes bind-
ing precedent for us as a later panel. We note, as well, that the
Supreme Court has denied certiorari in Bryant. In sum, the district
court did not err when it applied § 1B1.13.
                                  II
       We review de novo a district court’s determination about a
defendant’s eligibility for an 18 U.S.C. § 3582(c) sentence reduction.
Bryant, 996 F.3d at 1251. However, we review a district court’s
denial of a prisoner’s 18 U.S.C. § 3582(c)(1)(A) motion under an
abuse of discretion standard. United States v. Harris, 989 F.3d 908,
USCA11 Case: 21-10836          Date Filed: 01/26/2022       Page: 4 of 7




4                        Opinion of the Court                   21-10836

911 (11th Cir. 2021). A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous. Id. A district court commits a clear error of judgment when
it considers the proper factors but balances them unreasonably.
United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent that a statute ex-
pressly permits. 18 U.S.C. § 3582(c)(1)(B). In the context of com-
passionate release, the district court must consider the factors in
18 U.S.C. § 3553(a) if it finds that extraordinary and compelling rea-
sons warrant a reduction in a defendant’s sentence. Id.
§ 3582(c)(1)(A)(i).
       Among other factors, § 3553(a) requires that the sentence
imposed reflect the seriousness of the offense and provide adequate
deterrence to criminal conduct. Where a consideration of the
§ 3553(a) factors is mandatory, the weight given to each factor is at
the district court’s discretion, and not all factors need be expressly
discussed. United States v. Kuhlman, 711 F.3d 1321, 1326-27 (11th
Cir. 2013).
      As relevant here, § 3582(c)(1)(A) requires that any reduction
be consistent with applicable policy statements issued by the Sen-
tencing Commission. As discussed earlier, § 1B1.13 of the Sentenc-
ing Guidelines provides the applicable policy statement for
§ 3582(c)(1)(A), and states that extraordinary and compelling rea-
sons exist if (among other things) the defendant is suffering from a
USCA11 Case: 21-10836            Date Filed: 01/26/2022         Page: 5 of 7




21-10836                  Opinion of the Court                               5

terminal illness or a serious physical or medical condition that sub-
stantially diminishes his ability to provide self-care within the envi-
ronment of prison and from which he is not expected to recover.
Id., comment. n.1(A). The policy statement in U.S.S.G. § 1B1.13
applies to all motions filed under § 3582(c)(1)(A), including those
filed by prisoners, and thus, district courts may not reduce a sen-
tence under § 3582(c)(1)(A) unless a reduction would be consistent
with § 1B1.13. Bryant, 996 F.3d at 1262. 1
       In United States v. Cook, 998 F.3d 1180 (11th Cir. 2021), we
explained that an order granting or denying compassionate release
under § 3582(c)(1)(A) based on the § 3553(a) factors must indicate
that the district court has considered all applicable factors, in addi-
tion to whether a reduction or release would be consistent with
U.S.S.G. § 1B1.13. Id. at 1184-85. Accordingly, a district court
abuses its discretion when it decides a motion under 18 U.S.C.
§ 3582(c)(1)(A)(i) based on the § 3553(a) factors without providing
enough analysis for meaningful appellate review, including what
factors it relied upon, although it need not exhaustively analyze
every factor in its order. Id.
       Because all necessary conditions---support in the § 3553(a)
factors, extraordinary and compelling reasons, and adherence to
U.S.S.G. § 1B1.13’s policy statement---must be satisfied, the


1 The policy statement also requires that the defendant not be a danger to oth-
ers or to the community, see § 1B1.13(2), but that requirement is not at issue
here.
USCA11 Case: 21-10836          Date Filed: 01/26/2022       Page: 6 of 7




6                        Opinion of the Court                   21-10836

absence of one condition forecloses a sentence reduction. United
States v. Tinker, 14 F.4th 1234, 1237-38, 1240 (11th Cir. 2021). Thus,
if the district court finds that one of the compassionate release con-
ditions was not satisfied, it is not an abuse of discretion for it to skip
assessment of another condition. Id. Furthermore, nothing on the
face of § 3582(c)(1)(A) requires a court to conduct the compassion-
ate release analysis in any particular order. Id. at 1237.
        The district court concluded that Mr. Ramdeo’s medical
conditions—obesity (with a BMI of 42.7), hypertension, prediabe-
tes, latent TB, chronic bronchitis, daily struggles with coughing,
and anxiety—and the risk of contracting COVID did not constitute
extraordinary and compelling reasons for a sentence reduction.
The court cited to § 1B1.13 of the Sentencing Guidelines and ex-
plained that the policy statement limited extraordinary and com-
pelling reasons to situations where medical conditions were termi-
nal or diminished the defendant’s ability to provide self-care.
        Given our decision in Bryant, we cannot say that the district
court abused its discretion. We accept that Ramdeo’s medical con-
ditions are serious, but even taken collectively they did not dimin-
ish his ability to provide self-care while incarcerated as required by
the Sentencing Commission’s policy statement. See § 1B1.13, com-
ment. n.1(A). The conditions therefore did not constitute extraor-
dinary and compelling reasons for a sentence reduction.2


2Because we affirm the district court’s determination that Mr. Ramdeo did
not show extraordinary and compelling reasons for a sentence reduction, we
USCA11 Case: 21-10836            Date Filed: 01/26/2022        Page: 7 of 7




21-10836                  Opinion of the Court                              7

                                     III
       We affirm the denial of Mr. Ramdeo’s motion for compas-
sionate release.
       AFFIRMED.




need not address his argument that the district court misapplied the § 3553(a)
sentencing factors. See Tinker, 14 F.4th at 1237-38.